—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered February 6, 1995, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
*532Contrary to the defendant’s claim, there was ample support in the record for the hearing court’s denial of that branch of the defendant’s omnibus motion which was to suppress physical evidence. As the hearing court concluded, the complainant’s identification of the defendant during a neighborhood canvass provided a sufficient basis for the officer to stop the defendant in order to conduct an investigative inquiry (see, People v Hollman, 79 NY2d 181; People v Johnson, 220 AD2d 455). Further, there was probable cause to arrest the defendant when the complainant, after having a better look at the defendant, again identified him as the robber (see, People v Banks, 151 AD2d 491; People v McCain, 134 AD2d 623). Accordingly, the evidence seized from the defendant upon the search incident to the lawful arrest was not subject to suppression.
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Altman, Friedmann and Krausman, JJ., concur.